IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

COLUMBIA DIVISION
UNITED STATES OF AMERICA
Plaintiff, Civil Action No.
3:17-640-MGL
Vv.
JAMES DENNIS SMITH, JR.
Defendant.

 

Consent Preliminary Order of Forfeiture

James Dennis Smith, Jr. having pled guilty to Counts One and Two of the
Indictment, pursuant to which the United States sought forfeiture of certain
property under 21 U.S.C. § 853, and the Court having determined that the
property described below is subject to forfeiture pursuant thereto, that the
Defendant's acknowledgements and the record show that the requisite nexus
exists between said property and the offense charged in pled guilty to Counts
One and Two of the Indictment;

IT IS HEREBY ORDERED that James Dennis Smith, Jr. shall forfeit to the
United States the following property:
1. The .223 caliber Spike’s Tactical Model ST15 Pistol bearing serial
number NSL061243;
2. The 12 gauge Heckler & Koch Model M1 Super 90 Shotgun bearing
serial number M073367;

 
3. The .5.56mm/.223 caliber CMMG Model MOD4 SA Pistol bearing serial
number SA0692;

4, The .357 caliber Ruger Model LCR Revolver bearing serial number 546-
06034;

5. The 9mm SIG Sauer Model P228 Pistol bearing serial number B24888;

6. The .45 caliber Heckler & Koch (H&K) Model USP Compact Pistol
bearing serial number 29-012085;

7. The 12 gauge Benelli Model Black Eagle Shotgun bearing serial number
F029326;

8. The 7.62 mm FN Model SCAR175 Rifle bearing serial number HC25588;

9. The 5.56 SIG Sauer Model P556 Pistol bearing serial number TP002247;

10. The 12 gauge Kel-Tec Model KSG Shotgun bearing serial number
XDT66;

11. The .357 caliber Smith & Wesson Model M&P Revolver bearing serial
number CUW1056;

12. The 9mm Glock Model 19 Pistol bearing serial number VEV871;

13. The 9mm Glock Model 19 Pistol bearing serial number VEV877;

14. The 9mm Glock Model 19 Pistol bearing serial number BBBW683;

15. The 9mm Glock Model 19 Pistol bearing serial number ABYD636;

16. The Beretta shotgun bearing serial number M32810B;

17. The Sterling 9mm bearing serial number 52628;

18. The AK47 rifle bearing serial number 1981KM11560;

19. The Dragonov (upper Receiver) bearing serial number 300355;

 
20. The Remington 870 12 gauge shotgun seized at 905 Townsend Street in
Ada, Oklahoma, on September 19, 2017; and

21. All ammunition seized in connection with this case.

IT IS HEREBY ORDERED that upon entry of this order, the United States
Attorney General, or his designee, is authorized to seize and enter the property
in accordance with Fed. R. Crim. P. 32.2(b)(3).

The United States shall publish notice of this Order and its intent to
dispose of the property in accordance with Fed. R. Crim. P. 32.2(b)(6) and in such
a manner as described in Supplemental Rule G(4)(a)(iii) and (iv) of the Federal
Rules of Civil Procedure. The United States shall send written notice, in
accordance with Supplemental Rule G(4)(b)(iii)-(v), to any person who
reasonably appears to be a potential claimant with standing to contest the
forfeiture of the above-listed property in the ancillary proceeding.

Pursuant to 21 U.S.C. § 853(n)(2), if any person, other than the named
Defendant, asserting a legal interest in the property may within thirty days of the
final publication of the notice or their receipt of the notice, whichever is earlier,
petition the Court for a hearing without a jury to adjudicate the validity of their
alleged interest in the property and for an amendment to the order of forfeiture.
Any petition filed by a third party asserting an interest in the property shall be
signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the property, the time and
circumstance of the petitioner’s acquisition of the right, title, or interest, and any

additional facts supporting the petitioner’s claim and the relief sought.

 
After the disposition of any motion filed under Fed. R. Crim. P.
32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in
accordance with the Federal Rules of Civil Procedure upon a showing that such
discovery is necessary or desirable to resolve factual issues.

The United States shall have clear title to the property following the
Court's disposition of all third-party interests or, if none, following the
expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of the
third-party petitions. The Court shall retain jurisdiction to enforce this order and
to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 32.2(b)(4),
this Preliminary Order of Forfeiture is hereby final as to the Defendant. If no
third party files a timely claim, this order shall become the final order of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

SO ORDERED this _22™ day of May, 2019.

TWh Aex

MARY GEIGER LEWIS
UNITED STATES DISTRICT JUDGE

 

Counsel for James Dennis Smith, Jr.

 
andra E. bedien &
Special Assistant United States Attorney

Presente oy oh,

 
